DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
   This office action is responsive to amendment filed on 12/17/2021. The Examiner has acknowledged the amendments to Claims 1, 8, 9 and 14-16.  Claims 2-4, 7 and 13  have been canceled. New claims 19-24 have been added.  Claims 1, 5, 6, 8-12 and 14-24 are allowed in view of the prior art of record.

Response to Arguments
Applicant's argument, see amendment filed on December 17th, 2021, with respect to claims 1, 5, 6, 8-12 and 14-18 have been fully considered and are persuasive. Therefore, the rejection of claims , 5, 6, 8-12 and 14-18  have been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singularly teaches or suggests “wherein said device for triggering the offline event comprises an IoT device, wherein said IoT device comprises at least one button for receiving a trigger input, at least one sensor for receiving a trigger input, or both; wherein said at least one button, said at least one sensor or both comprises a direct input for directly triggering an action; wherein said device comprises hardware for authentication, wherein said trigger input is permitted only after authentication; and wherein said processor and said memory are contained in a MCU (microcontroller unit); the system further comprising a separate application, wherein said separate application is accessible through the user computational device and wherein said separate application modifies or cancels the offline event at the server according to one or more user commands entered through the user computational device and executed by the separate application at the server; wherein one or more instructions are received through said separate application for modifying the trigger; and wherein said separate application determines execution of said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567. The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



03/10/2022



/ELIZABETH KASSA/



/YVES DALENCOURT/Primary Examiner, Art Unit 2457